The Chancellos.
Tho Trenton Delaware Falls Company was incorporated in 1881. Tho route of the main raceway, as located, crossed certain lots belonging to Thomas Black. The Company appointed a committee to negotiate with the land owners, including Black, for tho purchase of the lands on and over which the raceway had been located. The defendant, who was then President, and one of the acting managers of the said Company, told the said committee that they need not communicate with Black; that he, the defendant, would attend to that arrangement on the part of said Company, and would take upon himself to effect an arrangement with Black, for the purchase and possession. of his said lots for the said Company ; and in pursuance of this offer, tho negotiation for the purchase of these lots was intrusted by the committee to the defendant. The defendant bought the lots of Black for $50 a lot, and took a deed for them in his own name, the deed stating the consideration to bo $100 a lot. The bill states, that the defendant subsequently offered to convey the lots to the Company on the payment to him of $100 a lot; but that the Company, having been previously informed that they were bought by the defendant for $50 a lot, declined to pay more, and informed tho defendant that they wore ready to pay him what he had paid or agreed to pay; and that the Company considered him as holding the lots as trustee for tho Company for their use. The answer to this statement of tho bill is so unsatisfactory that I must take the statement as a part of the case. The Company constructed their raceway over the said lots, and also over another small lot of land belonging to the defendant, with the knowledge of the defendant, and without any objection made by him, he still being the President and one of the acting managers of the Company; the Company, under these circumstances, not taking any of the measures proscribed by the charter to ascertain the value of these lots, and acquire tho legal title thereto, which the bill says they would have done if they had not been permitted, authorized and directed by the defendant *96to enter upon, use and occupy the same with the full understanding that the defendant would convey the said lots to the Company-when called upon to do so. The answer admits that the Company took possession of and constructed their raceway on and over the said lots with his knowledge, but denies that he permitted, authorized or directed the Company to enter upon, use and occupy the said lots with the full understanding that he would convey the same to the Company when called upon to do so. This part of the answer also, is unsatisfactory. The defendant may use the words “with the full understanding” in a different sense from that in which they are used in the bill. It is not a sufficient denial of the substance of the charge, Besides, he knew of the occupancy of the lots 'by the Company,' and of their making their raceway thereon, and not only made no objection thereto, but was President and one of the acting managers of the Company at the time, and he does not deny that, as such President and acting manager, he took part in directing the proceedings of the Company in making their raceway through the said lots ; which is one of the charges made in the bill.
The said Company went on and finished their raceway, branches and improvements, at an expense of more than $200,000, and put their works in operation; and many mills- and manufactories were erected along the route of the raceway, which are supplied with water therefrom.
In 1843, on a bill filed by creditors of the said Company, receivers were appointed; and, in February, 1844, the lands of the Company, including the raceway, were sold at public sale, and were bought by the Trenton Banking Company, the complainants in this suit.
In October, 1844, McKelway, the defenndant in this suit, commenced an action of ejectment against the said bank for the-said lots.
The complainants say, in the bill, that if it shall appear that McKelway has not received from the said “ The Trenton Delaware Falls Company” a suitable compensation for the said lots so taken and occupied by them, although they insist that Mc-Kelway should seek his redress therefor from the said Trenton Delaware Falls Company, and not from these defendants, yet the *97complainants are ready and willing that the value of the said lots should be ascertained in the mode directed by the act incorporating tho said Company, or in any other manner this Court may direct, and are ready and willing to pay tho amount, so to be ascertained, in the manner this Court shall direct.
On tho case thus made by the bill and answer, I am of opinion that the defendant should not bo permitted to proceed in his action of ejectment to recover possession of such parts of the lands mentioned in the pleadings as are occupied by tho raceway.
As to the lots purchased of Black, ho assumed the agency to buy them for the Company, and bought them without giving any notice or intimation to the Company that he considered his agency for them at an end, and while the Company rightly supposed ho was acting for them in his negotiations with Black. He must therefore bo held to have acted for tho Company in the purchase; and, having taken tho deed in his own name, he must be considered as holding the title as trustee for the Company.
As to the other lot, tho question involved is, whether the defendant, who was Presidont, and one of the acting managers of the Trenton Delaware Falls Company at the time the raceway was located and constructed on and over this lot, and who not only made no objection to such location and construction, but took part in the direction of the proceedings of the Company therein, shall he permitted, after the Company have incurred the expense of locating and constructing their raceway, to oust them by ejectment from their possession so acquired. I am of opinion that he should not, and that the injunction should be continued. As to the course to be adopted beyond this, I am willing to hear the suggestions of counsel. Perhaps the prayer for further relief, connected with the offer made in tho bill to pay the value of tho lots thus occupied by the works of the Company, to bo ascertained in such mode as the Court shall direct, may authorize the direction of an issue to ascertain such value.
The counsel consented that an issue should be directed, and it Was ordered accordingly.